Citation Nr: 0926841	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  05-39 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a right ankle 
disability.


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to September 
2004.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Houston, Texas Department of Veterans Affairs (VA) Regional 
Office (RO).  This case was previously before the Board in 
December 2007, when it was remanded for further development. 



FINDING OF FACT

The Veteran's right ankle sprain in service was acute and 
transitory in nature, and resolved without residuals; a 
chronic right ankle disability was not manifested in service, 
and is not currently shown. 


CONCLUSION OF LAW

Service connection for a right ankle disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 U.S.C.A. §§ 3.102, 3.303, 3.304 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 159(b)(1)(including, as amended May 30, 2008, 73 Fed. Reg. 
23353 (April 30, 2008)).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  The notice requirements of the VCAA 
apply to all 5 elements of a service connection claim, 
including the rating assigned and the effective date of the 
award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The Veteran was advised of VA's duties to notify and assist 
in the development of his claim.  By VCAA letter of October 
2004, he was informed of the evidence and information 
necessary to substantiate that claim; the evidence VA was 
responsible for providing; and the evidence he was 
responsible for providing.  This notice was issued prior to 
the RO determination in February 2005 denying service 
connection.  Pursuant to the Board's December 2007 remand 
instructions, the Veteran was advised in January 2008 of the 
criteria for rating disabilities and those governing 
effective dates of awards.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473, 490-91 (2006).  As the claim was 
subsequently readjudicated by a May 2009 Supplemental 
Statement of the Case (SSOC), the Veteran is not prejudiced 
by the late notice.  He has had ample opportunity to 
respond/supplement the record, and is not prejudiced by any 
technical notice deficiency (including in timing) that may 
have occurred along the way.  Moreover, rating and effective 
date criteria have no significance unless service connection 
is allowed; this decision denies service connection. 

The Veteran's service treatment records (STRs) are associated 
with his claims file, and pertinent post-service treatment 
records have been secured.  The RO arranged for a VA 
examination in January 2005.  Pursuant to the Board's 
December 2007 remand instructions, the RO arranged for a new 
VA examination in September 2008.  The Veteran has not 
identified any pertinent evidence that is outstanding.  VA's 
duty to assist is met.  Accordingly, the Board will address 
the merits of the claim.

B.  Factual Background

In July 1980, the Veteran was seen for a sprained right ankle 
incurred in a parachuting accident.  He reported pain in his 
right ankle and persistent swelling.  He demonstrated a 
reduced active range of motion on all planes with swelling at 
the lateral malleolus and tenderness to the tibio-fibular 
talus ligament; there was no noted discoloration.  X-rays 
showed no fracture or significant pathology and no gapping 
was seen on varus testing.  Ace wrap, crutches, and 
painkillers were prescribed and he was instructed not to 
parachute for 4 days.

On periodic examinations conducted February 1981, September 
1981, May 1985, and June 1990, his 'lower extremities' were 
clinically evaluated as normal, and all indicate the 
Veteran's health was normal both by his report and on 
clinical evaluation.  

On January 2005 VA examination, the Veteran reported having a 
right ankle condition since a parachuting accident in July 
1980.  He reported ankle pain and weakness occurring 
intermittently, sometimes as often as once a month, each 
lasting two days.  He stated that during flare-ups his 
ability to perform daily functions and engage in physical 
activity was limited, although his condition was not 
incapacitating and had not resulted in any time lost from 
work.  He reported using painkillers as needed; he had not 
had any prosthetic implants.

On physical examination his posture and gait were within 
normal limits and his feet had no signs of abnormal weight-
bearing.  He did not require an assistive device for 
ambulation.  His ankle joint appeared to be within normal 
limits and without deformity; range of motion was noted as:  
dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  
His range of motion was not additionally limited by pain, 
fatigue, weakness, lack of endurance, or incoordination after 
repetitive use.  Right ankle x-ray findings were within 
normal limits.  The examiner found no pathology and therefore 
no diagnosis was possible.

An April 2005 Brooke Army Medical Center records show that 
the Veteran was treated in the emergency room for a right 
ankle sprain sustained walking on an uneven surface while he 
was moving out of his house.  On physical examination his 
ankle was normal except for some soft tissue swelling over 
the lateral malleolus; he had a good pulse and sensation in 
the ankle.  He was advised to use ice, compression, and 
elevation for two days, increase his fluids, and rest; 
painkillers were prescribed. 

In his June 2005 Notice of Disagreement, the Veteran noted 
that since his claimed disability is right ankle sprain, x-
rays would not reveal a continuing disability.  He stated 
that at the time of his original injury doctors told him that 
sprains are worse than fractures because they never 
completely heal and result in a weakened ankle, and he 
asserted that to be true in his case.

In a June 2005 statement, the Veteran's spouse stated that 
his right ankle had been weak throughout the entire time she 
had known him, although he usually did not seek medical care 
for minor sprains because the doctors' instructions were 
always the same.  She indicated that he was limited as far as 
exercise and strenuous labor such as lifting or carrying 
went, and that he had at times reinjured his ankle while 
hiking or running.

On September 2008 VA examination, the claims file was 
reviewed.  The Veteran reported that he sprained his right 
ankle in a parachute jump in July 1980 and was in a brace and 
on crutches for a period of time before resuming activities.  
He reported continuing complaints of some intermittent 
sprains as well as soreness and weakness along the lateral 
aspect of his ankle.  His symptoms occurred primarily when 
his ankle was under stress, such as climbing a ladder or 
standing on a slant.  He reported no pain when the ankle was 
at rest, but pain from 4 to 6 out of 10 when he put varying 
degrees of stress on it, including when putting weight on it 
when he got up at night.  He reported rarely taking a Motrin 
or wrapping the ankle with an Ace bandage if he strained it, 
which happened every couple of years; he had not sought 
medical advice for the minor sprains.  His ankle did not keep 
him from doing activities of daily living except when he put 
stress on it.  He had not received surgery or shots for this 
condition.

On physical examination, the Veteran walked without a limp 
and he was able to get in and out of a chair without 
difficulty.  His range of motion was noted as:  dorsiflexion 
to 20 degrees and plantar flexion to 40 degrees; good 
inversion and eversion were noted.  No swelling or redness 
was found and Cotton and anterior drawer's tests were 
negative.  The Veteran did have soreness over the lateral 
aspect of the ankle, but the Achilles tendon was nontender.  
X-rays of the right ankle were normal.  The examiner opined 
that there was no specific disability in his right ankle 
other than his complaints of weakness and instability.  These 
complaints were not affected by pain, lack of endurance, 
weakness, fatigability, or lack of coordination.  The 
examiner opined that it is less likely than not that the 
Veteran's current right ankle complaints are related to his 
military service, based in large part on the lack of medical 
records between the original ankle sprain in 1980 and his 
claim in 2004.

C.  Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  In order to prevail on the issue of service 
connection, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

The threshold requirement that must be met in order to 
establish a claim for service connection is competent 
evidence (a medical diagnosis) of a current chronic 
disability that has existed on or after the date of 
application for service connection for such disability.  
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); see also 
McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (finding 
that the requirement of having a current disability is met 
"when a claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of 
that claim").

In this case, while the September 2008 examination report 
notes weakness and instability of the right ankle by history, 
no actual disability or pathology has been found.  Although 
the absence of a diagnosed chronic disability in itself means 
that service connection may not be established, further 
discussion is warranted in light of the procedural history of 
this claim.  

The record does not show that a chronic right ankle 
disability was manifested in service.  When the Veteran was 
seen for right ankle sprain in July 1980 a chronic disability 
was not diagnosed.  His STRs are silent for any other 
complaints, treatment, examination, or findings related to 
his right ankle.  Also, multiple periodic examinations 
indicated the Veteran's feet and lower extremities were 
normal.  The record shows that the July 1980 parachuting 
injury in service was acute and transitory and resolved 
without residuals.  A prolonged period without medical 
complaint can be considered, along with other factors 
concerning the claimant's health and medical treatment during 
and after military service, as evidence of whether a 
disability was incurred in service or whether an injury, if 
any, resulted in any chronic or persistent disability which 
still exists currently.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  Consequently, service connection for a 
right ankle disability on the basis that such disability 
became manifest in service and persisted is not warranted.

To establish service connection for a right ankle condition 
in these circumstances, there must be competent (medical) 
evidence of a nexus between the current ankle condition, if 
any, and his military service.  See Hickson, supra.  The 
record contains no medical opinion that there is such a 
nexus.

The January 2005 and September 2008 opinions by two separate 
VA examiners must be given considerable probative value as 
they were based on facts established by a review of the 
record, and both examiners explained the underlying rationale 
for the opinions expressed.  See Boggs v. West, 11 Vet. App. 
334, 343 (1998).  Given the depth of the examination reports, 
and the fact that such opinions were based on a review of the 
applicable record, the Board finds that both opinions are 
probative and material to the veteran's claim.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  Both examiners opined 
that the Veteran has no disability or pathology for which a 
diagnosis can be given, despite his continuing complaints of 
pain, weakness, and recurrent sprains in his right ankle.  
Moreover, there are no opinions to the contrary.  

While the Veteran has reported right ankle pain and weakness, 
no treatment record has documented an underlying pathology 
for such complaints.  Neither VA examination revealed any 
objective findings underlying the Veteran's complaints.  
Because he is a lay person, the Veteran's own opinion that 
his current right ankle complaints are related to a right 
ankle sprain in service is not competent evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  

The Board notes that during the appeal period the Veteran did 
sustain a right ankle sprain in April 2008.  However, such 
injury was shown in medical records to be attributable to 
intercurrent causes, i.e., walking on uneven ground while 
moving out of his house.  A cognizable disability during the 
appeal period warrants service connection only where such 
disability is present at the time the claim is filed and is 
determined to be the result of military service.  See 
Degmetich 104 F.3d at 1333, and McClain, 21 Vet. App. at 321.  
Such was not true in this instance.  Significantly, on 
September 2008 VA examination no abnormalities, pathologies, 
or disabilities were found, demonstrating that this recent 
injury was acute and transitory in nature and had resolved 
with no residuals.  Moreover, the examiner specifically 
opined that the Veteran's current right ankle complaints were 
less likely than not related to his military service, 
including the July 1980 right ankle sprain sustained therein.  
Thus, temporary existence of a diagnosable right ankle 
condition during the appeal period does not warrant service 
connection for a chronic right ankle disability.  

[Notably, the December 2007 remand instructed that if a 
diagnosed disability were found, the examiner should discuss 
any relationship to service in light of the Veteran's 
contentions that his July 1980 parachuting accident resulted 
in a weakened ankle thus precipitating additional sprains.  
Since the examination found no pathology and thus no 
diagnosable disability in the Veteran's ankle, the examiner 
was not obliged to address the question, and the Board finds 
no fault with his decision not to do so.] 

In summary, the preponderance of the evidence is against a 
finding that the Veteran has any current right ankle 
disability related to his active service (including the 
injury therein).  The January 2005 and September 2008 VA 
examinations both found that the Veteran has no current 
disability.  Without any competent (medical evidence) to the 
contrary, the preponderance of the evidence is against this 
claim.  The requirements for establishing service connection 
are not met; the benefit of the doubt doctrine does not 
apply.  The preponderance of the evidence is against the 
Veteran's claim of service connection and must be denied.


ORDER

Service connection for a right ankle disability is denied.



____________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


